DETAILED ACTION
Election/Restrictions
Applicant’s election of Group III, claims 1-4 and 8-16 wherein the DNA polymerase comprising a substitution at amino acid residue 507 in the amino acid sequence of SEQ ID NO: 1; and a substitutions at amino acid residues 536 and 660 in the amino acid sequence of SEQ ID NO: 1, in the reply filed on February 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since claims 2, 5-7, 11-13 have been canceled and new claims 33-43 have been added, claims 1, 3, 4, 8-10, 14-16, and 33-43 will be examined. 

Claim Objections
Claim 8 or 14 or 36 or 39 is objected to because of the following informality: “one or more matched primers, one or more mismatched primers or both of one or more matched primers and one or more mismatched primer” should be “one or more matched primers and one or more mismatched primers”. 
Claim 8 is objected to because of the following informality: “SNPs” is an abbreviation. It can be used after whole phrase representing the abbreviation appears once. 
Claim 9 is objected to because of the following informality: “PCR” is an abbreviation. It can be used after whole phrase representing the abbreviation appears once. 
Claim 10 or 38 is objected to because of the following informality: “gene variation-specific amplification or allele-specific amplification through real-time PCR” should be “gene variation-specific amplification or allele-specific amplification using real-time PCR”. 
Claim 16 or 41 is objected to because of the following informality: “double-stranded DNA” in (c) should be “a double-stranded DNA”. 
Claim 42 or 43 is objected to because of the following informality: “comprising using” should be “using”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1, 3, 4, 8-10, 14-16, and 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is referred to the interim guidelines on written description published on December 21, 1999 in the Federal Register at Volume 64, Number 244, pp.71427-71440.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The specification provides adequate written description for: (1) a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 8 that only has 3 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), and arginine (R) at position 660 is substituted with valine (V) (R660V) and the mutant has Taq polymerase activity; and (2) a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 37 that only has 4 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 536 is substituted with isoleucine (I) (R587I), and arginine (R) at position 660 is substituted with valine (V) (R660V) and wherein the mutant has Taq polymerase activity (see paragraph [0119] and pages 12-19 and Figures 6d, 7d, 8d, 10a to 10d, 11a, 11b, 12a, 12b, 13a, 13b, 14d, and 18b, and SEQ ID Nos. 8 and 37 of US 2020/0149018 A1, which is US Publication of this instant case). However, the specification fails to adequately describe: (1) a DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 1, 3, 4, 8-10, and 14-16; and (2) DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, arginine (R) is substituted with isoleucine (I) at the amino acid residue 587, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 33-43. The claimed inventions as a whole are not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics (as it relates to the claimed inventions as a whole) such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).
In this instant case, since, according to the specification, SEQ ID NO: 1 is the amino acid sequence of a wildtype Taq polymerase, SEQ ID NO:8 is the amino acid sequence of a mutant Taq polymerase that only has 3 amino acid substitutions in SEQ ID NO: 1 wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), and arginine (R) at position 660 is substituted with valine (V) (R660V) and the mutant has Taq polymerase activity, SEQ ID NO:37 is the amino acid sequence of a mutant Taq polymerase that only has 4 amino acid substitutions in SEQ ID NO: 1
wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 587 is substituted with isoleucine (I) (R587I), and arginine (R) at position 660 is substituted with valine (V) (R660V) (see paragraph [0119] and pages 12-19 and Figures 6d, 7d, 8d, 10a to 10d, 11a, 11b, 12a, 12b, 13a, 13b, 14d, and 18b, and SEQ ID Nos. 8 and 37 of US 2020/0149018 A1, which is US Publication of this instant case), the DNA polymerase recited in claim 1 is read as any kind of mutant Taq polymerase produced from SEQ ID NO:1 comprising 5 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other two or more positions of SEQ ID NO: 1 are substituted with other amino acids and the DNA polymerase recited in claim 33 is read as any kind of mutant Taq polymerase produced from SEQ ID NO:1 comprising 6 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 587 is substituted with isoleucine (I) (R587I), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other three or more positions of SEQ ID NO: 1 are  substituted with other amino acids. Although the specification adequately describes SEQ ID NOs:8 and 37 which are the mutants of SEQ ID No:1 with Taq polymerase activities, the specification does not adequately describe any kind of Taq polymerase mutant produced from SEQ ID NO:1 comprising 5 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other two or more positions of SEQ ID NO: 1 is substituted with other amino acids as recited in claim 1 and any kind of mutant Taq polymerase produced from SEQ ID NO:1 comprising 6 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 587 is substituted with isoleucine (I) (R587I), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other three or more positions of SEQ ID NO: 1 is substituted with other amino acids as recited in claim 33. Therefore, claims 1, 3, 4, 8-10, 14-16, and 33-43 encompass numerous unknown and unidentified Taq polymerase mutants that miss from the disclosure and it is unclear whether these numerous unknown and unidentified Taq polymerase mutants still have a Taq polymerase activity.  For example, since besides the 3 amino acid substitutions, the DNA polymerase in claim 1 can have two or more conservative amino acid substitutions and/or nonconservative amino acid substitutions and besides the 4 amino acid substitutions, the DNA polymerase in claim 33 can have one or more conservative amino acid substitutions and/or nonconservative amino acid substitutions, these unknown and unidentified Taq polymerase mutants are not described in the specification. Furthermore, since it is known that substitution of a particular amino acid in a specific position with a different amino acid, Taq DNA polymerase can either remain active or become inactive (see Figure 1 and Table S2 from Raghunathan et al., 
Scientific Reports, 9, 590, 2019), the polymerase activity of these numerous unknown and unidentified Taq polymerase mutants recited in claims 1, 3, 4, 8-10, 14-16, and 33-43 is unpredictable. Therefore, the general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
With limited disclosure provided by the specification, the skilled artisan cannot envision all unknown and unidentified Taq polymerase mutants recited in claims 1, 3, 4, 8-10, 14-16, and 33-43 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of identifying it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Scope of Enablement 
Claims 1, 3, 4, 8-10, 14-16, and 33-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making
(1) a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 8 that only has 3 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), and arginine (R) at position 660 is substituted with valine (V) (R660V) and the mutant has Taq polymerase activity; and (2) a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 37 that only has 4 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 536 is substituted with isoleucine (I) (R587I), and arginine (R) at position 660 is substituted with valine (V) (R660V) and wherein the mutant has Taq polymerase activity, does not reasonably provide enablement for making (1) a DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 1, 3, 4, 8-10, and 14-16; (2) DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, arginine (R) is substituted with isoleucine (I) at the amino acid residue 587, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 33-43; and (3) in vitro detecting one or more gene variations or SNPs in one or more templates using the methods recited in claims 8-10 and 36-38. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of The Invention
The claims are drawn a DNA polymerase, a method of in vitro detecting one or more gene variations or SNPs in one or more templates, a PCR kit, and a method of performing competitive allele-specific TaqMan PCR (cast PCR), droplet digital PCR or MassARRAY. 
The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Since SEQ ID NO: 1 is the amino acid sequence of Taq DNA polymerase (see paragraph [0022] and SEQ ID NO:1 of US 2020/0149018 A1, which is US Publication of this instant case), claims 1, 3, and 4 encompass any kind of Taq polymerase mutant produced from SEQ ID NO:1 comprising 5 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other two or more positions of SEQ ID NO: 1 are substituted with other amino acids. Claims 33-35 further limit claim 1 and encompass any kind of mutant Taq polymerase produced from SEQ ID NO:1 comprising 6 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 587 is substituted with isoleucine (I) (R587I), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other three or more positions of SEQ ID NO: 1 are substituted with other amino acids. Claims 8-10 encompass a method of in vitro detecting one or more gene variations or SNPs in one or more templates, the method comprising: bringing the DNA polymerase of claim 1 into contact with a) one or more templates; b) one or more matched primers and one or more mismatched primers; and c) a nucleoside triphosphate, wherein the one or more matched primers and the one or more mismatched primers are hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at base position 7 from the 3’ end thereof with respect to the hybridized target sequence. Claim 14 encompasses a PCR kit comprising the DNA polymerase of claim 1 and one or more matched primers and one or more mismatched primers, wherein the one or more matched primers and the one or more mismatched primers are hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at base position 7 from the 3’ end thereof with respect to the hybridized target sequence. Claim 15 encompasses a PCR kit comprising the DNA polymerase of claim 1 and a nucleoside triphosphate. Claim 16 encompasses a PCR kit comprising: (a) the DNA polymerase of claim 1; (b) one or more buffers; (c) a quantification reagent binding to double-stranded DNA; (d) a polymerase blocking antibody; (e) one or more control values or control sequences; and (f) one or more templates. Claims 36-38 encompass a method of in vitro detecting one or more gene variations or SNPs in one or more templates, the method comprising: bringing the DNA polymerase of claim 33 into contact with a) one or more templates; b) one or more matched primers and one or more mismatched primers; and c) a nucleoside triphosphate, wherein the one or more matched primers and the one or more mismatched primers are hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at base position 7 from the 3’ end thereof with respect to the hybridized target sequence. Claim 39 encompasses a PCR kit comprising the DNA polymerase of claim 33 and one or more matched primers and one or more mismatched primers, wherein the one or more matched primers and the one or more mismatched primers are hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at base position 7 from the 3’ end thereof with respect to the hybridized target sequence. Claim 40 encompasses a PCR kit comprising the DNA polymerase of claim 33 and a nucleoside triphosphate. Claim 41 encompasses a PCR kit comprising: (a) the DNA polymerase of claim 33; (b) one or more buffers; (c) a quantification reagent binding to double-stranded DNA; (d) a polymerase blocking antibody; (e) one or more control values or control sequences; and (f) one or more templates. Claim 42 encompasses a method of performing competitive allele-specific TaqMan PCR (cast PCR), droplet digital PCR or MassARRAY using the PCR kit of claim 14. Claim 43 encompasses a method of performing competitive allele-specific TaqMan PCR (cast PCR), droplet digital PCR or MassARRAY using the PCR kit of claim 39.

Working Examples
The specification provides working examples (see pages 44-69): (1) Mutagenesis of Taq Polymerase; (2) Introduction of E507K Variation; (3) Performance of qPCR Using DNA Polymerase of the Present Invention; (4) Introduction of R587I Variation; (5) Performance of qPCR Using “E507K/R536K/R587I/R660V” Taq Polymerase; (6) Optimization of KCl Concentration in Reaction Buffer; (7) Optimization of (NH4)2SO4 concentration in reaction buffer; (8) Addition of TMAC to Reaction Buffer and Optimization of TMAC Concentration; and (9) Optimization of KCl, (NH4)2SO4 and TMAC Concentrations in Reaction Buffer.
The specification provides no working example for making (1) a DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 1, 3, 4, 8-10, and 14-16; (2) DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, arginine (R) is substituted with isoleucine (I) at the amino acid residue 587, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 33-43; and (3) in vitro detecting one or more gene variations or SNPs in one or more templates using the methods recited in claims 8-10 and 36-38.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 44-69): (1) Mutagenesis of Taq Polymerase; (2) Introduction of E507K Variation; (3) Performance of qPCR Using DNA Polymerase of the Present Invention; (4) Introduction of R587I Variation; (5) Performance of qPCR Using “E507K/R536K/R587I/R660V” Taq Polymerase; (6) Optimization of KCl Concentration in Reaction Buffer; (7) Optimization of (NH4)2SO4 concentration in reaction buffer; (8) Addition of TMAC to Reaction Buffer and Optimization of TMAC Concentration; and (9) Optimization of KCl, (NH4)2SO4 and TMAC Concentrations in Reaction Buffer, the specification does not provide a guidance to make (1) a DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 1, 3, 4, 8-10, and 14-16; (2) DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, arginine (R) is substituted with isoleucine (I) at the amino acid residue 587, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 33-43; and (3) in vitro detecting one or more gene variations or SNPs in one or more templates using the methods recited in claims 8-10 and 36-38. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to make (1) a DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 1, 3, 4, 8-10, and 14-16; (2) DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, arginine (R) is substituted with isoleucine (I) at the amino acid residue 587, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 33-43; and (3) in vitro detecting one or more gene variations or SNPs in one or more templates using the methods recited in claims 8-10 and 36-38.


Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether (1) a DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 1, 3, 4, 8-10, and 14-16 can be made; (2) whether DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, arginine (R) is substituted with isoleucine (I) at the amino acid residue 587, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 33-43 can be made; and (3) one or more gene variations or SNPs in one or more templates can be detected in vitro using the methods recited in claims 8-10 and 36-38.
First, although the specification teaches to make (1) a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 8 that only has 3 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), and arginine (R) at position 660 is substituted with valine (V) (R660V) and the mutant has Taq polymerase activity; and (2) a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 37 that only has 4 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 536 is substituted with isoleucine (I) (R587I), and arginine (R) at position 660 is substituted with valine (V) (R660V) and wherein the mutant has Taq polymerase activity (see example, see Examples 3-5 of US 2020/0149018 A1, which is US Publication of this instant case), the scopes of claims 1, 3, 4, 8-10, 14-16, and 33-43 are much broader than the teachings of the specification because, as mentioned in above written description rejection, the DNA polymerase recited in claim 1 is read as any kind of mutant Taq polymerase produced from SEQ ID NO:1 comprising 5 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other two or more positions of SEQ ID NO: 1 are substituted with other amino acids and the DNA polymerase recited in claim 33 is read as any kind of mutant Taq polymerase produced from SEQ ID NO:1 comprising 6 or more amino acid substitutions wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 587 is substituted with isoleucine (I) (R587I), arginine (R) at position 660 is substituted with valine (V) (R660V), and amino acids in other three or more positions of SEQ ID NO: 1 are substituted with other amino acids. Therefore, claims 1, 3, 4, 8-10, 14-16, and 33-43 encompass numerous unknown and unidentified Taq polymerase mutants that miss from the disclosure and it is unclear whether these numerous unknown and unidentified Taq polymerase mutants still have a Taq polymerase activity.  For example, since besides the 3 amino acid substitutions, the DNA polymerase in claim 1 can have two or more conservative amino acid substitutions and/or nonconservative amino acid substitutions, and besides the 4 amino acid substitutions, the DNA polymerase in claim 33 can have one or more conservative amino acid substitutions and/or nonconservative amino acid substitutions, these unknown and unidentified Taq polymerase mutants are not described in the specification. Without knowing the information of these unknown and unidentified Taq polymerase mutants in the specification, a skilled artisan does not know how to make these unknown and unidentified Taq polymerase mutants recited in claims 1, 3, 4, 8-10, 14-16, and 33-43. Furthermore, since it is known that substitution of a particular amino acid in a specific position with a different amino acid, Taq DNA polymerase can either remain active or become inactive (see Figure 1 and Table S2 from Raghunathan et al., Scientific Reports, 9, 590, 2019), the polymerase activity of these numerous unknown and unidentified Taq polymerase mutants recited in claims 1, 3, 4, 8-10, 14-16, and 33-43 is unpredictable.
Second, although the specification teaches to discriminates a matched primer from a mismatched primer in a qPCR reaction using a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 8 that only has 3 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), and arginine (R) at position 660 is substituted with valine (V) (R660V) or a Taq polymerase mutant wherein the Taq polymerase mutant consists of the amino acid sequence of SEQ ID NO: 37 that only has 4 amino acid substitutions in SEQ ID NO: 1, wherein glutamic acid (E) at position 507 is substituted with lysine (K) (E507K), arginine (R) at position 536 is substituted with lysine (K) (R536K), arginine (R) at position 536 is substituted with isoleucine (I) (R587I), and arginine (R) at position 660 is substituted with valine (V) (R660V) when the template used in the qPCR reaction is a nucleic acid including SNP rs1408799 or a nucleic acid including SNP rs1015362 or a nucleic acid including SNP rs4911414 or KRAS gene including Q61H variation or KRAS gene including G13D variation or KRAS gene including G12S variation or EGFR gene including L858R variation and the matched primer and the mismatched primer are specific primers in Table 13 or Table 22 or Table 25 or Table 27 or Table 29 or Table 31 (see Examples 3 and 5 of US 2020/0149018 A1, which is US Publication of this instant case), since claim 3 or 4 or 34 or 35 does not limit that the target sequence is a specific target nucleic acid sequence and the matched primer and the mismatched primer are specific primers for a specific target nucleic acid sequence or a specific gene, without knowing the information of the target sequence, the matched primer and the mismatched primer, it is unpredictable how the matched primer can be discriminated from the mismatched primer wherein the matched primer is hybridized with any kind of target sequence and the mismatched primer has a non-canonical nucleotide at the 3’ end thereof with respect to the hybridized target sequence as recited in claims 3 and 34 and how the amplification of the target sequence comprising the matched primer can exhibit a Ct value lower than the amplification of the target sequence comprising the mismatched primer as recited in claims 4 and 35. 
Third, the specification teaches to detect: (1) SNP rs1408799 or SNP rs1015362 or a SNP rs4911414 by qPCR of a nucleic acid including SNP rs1408799 or a nucleic acid including SNP rs1015362 or a nucleic acid including SNP rs4911414 using specific primers in Table 13 and comparing Ct value in a qPCR reaction using a mismatched primer specific for SNP rs1408799 or a mismatched primer specific for SNP rs1015362 or a mismatched primer specific for SNP rs4911414 in Table 13 with Ct value in a qPCR reaction using a matched primer corresponding to the mismatched primer specific for SNP rs1408799 or a matched primer corresponding to the mismatched primer specific for SNP rs1015362 or a matched primer corresponding to the mismatched primer specific for SNP rs4911414 in Table 13; (2) Q61H variation or G13D variation or G12S variation in KRAS gene by qPCR of KRAS gene including Q61H variation or KRAS gene including G13D variation or KRAS gene including G12S variation using specific primers in Table 22 or Table 25 or Table 27 or Table 29 and comparing Ct value in a qPCR reaction using a mismatched primer specific for Q61H of KRAS gene variation or a mismatched primer specific for G13D variation of KRAS gene or a mismatched primer specific for G12S variation of KRAS gene in Table 22 or Table 25 or Table 27 or Table 29 with Ct value in a qPCR reaction using a matched primer corresponding to the mismatched primer specific for Q61H variation of KRAS gene or a matched primer corresponding to the mismatched primer specific for G13D variation of KRAS gene or a matched primer corresponding to the mismatched primer specific for G12S variation of KRAS gene in Table 22 or Table 25 or Table 27 or Table 29; and (3) L858R variation in EGFR gene by qPCR of EGFR gene including L858R variation using specific primers in Table 31 and comparing Ct value in a qPCR reaction using a mismatched primer specific for L858R variation of EGFR gene in Table 31 with Ct value in a qPCR reaction using a matched primer corresponding to the mismatched primer specific for L858R variation of EGFR gene in Table 31 (see Examples 3 and 5 of US 2020/0149018 A1, which is US Publication of this instant case). Although claim 8 requires bringing the DNA polymerase of claim 1 into contact with a) one or more templates; b) one or more matched primers and one or more mismatched primers; and c) a nucleoside triphosphate, wherein the one or more matched primers and the one or more mismatched primers are hybridized with a target sequence, and the mismatched primer has a non-canonical nucleotide at base position 7 from the 3’ end thereof with respect to the hybridized target sequence while claim 36 requires bringing the DNA polymerase of claim 33 into contact with a) one or more templates; b) one or more matched primers and one or more mismatched primers; and c) a nucleoside triphosphate, wherein the one or more matched primers and the one or more mismatched primers are hybridized with a target sequence, and the mismatched primer has a non- canonical nucleotide at base position 7 from the 3’ end thereof with respect to the hybridized target sequence, since claim 8 or 36 does not indicate that, based on what standard, one or more gene variations or SNPs can be considered to be existed in one or more templates, it is unpredictable how one or more gene variations or SNPs in one or more templates can be detected in vitro using the methods recited in claims 8-10 and 36-38. Furthermore, since claim 9 or 37 does not indicate that a double strand-specific dye is in what product and a melting temperature is a melting temperature of what product, it is unpredictable how a melting temperature of any kind of product can be analyzed using a double strand-specific dye as recited in claims 9 and 37. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether (1) a DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 1, 3, 4, 8-10, and 14-16 can be made; (2) whether DNA polymerase comprising a Taq polymerase amino acid sequence of SEQ ID NO: 1 in which glutamic acid (E) is substituted with lysine (K) at the amino acid residue 507, arginine (R) is substituted with lysine (K) at the amino acid residue 536, arginine (R) is substituted with isoleucine (I) at the amino acid residue 587, and arginine (R) is substituted with valine (V) at the amino acid residue 660 in the amino acid sequence of SEQ ID NO: 1 as recited in claims 33-43 can be made; and (3) one or more gene variations or SNPs in one or more templates can be detected in vitro using the methods recited in claims 8-10 and 36-38.
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8-10, and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the matched primer” and “the mismatched primer” in the claim.  There is insufficient antecedent basis for these limitations in the claim because there are no phrases “a matched primer” and “a mismatched primer” in claim 1.  Please clarify. 
Claim 4 recites the limitations “the target sequence comprising the matched primer” and “the target sequence comprising the mismatched primer” in the claim.  There is insufficient antecedent basis for these limitations in the claim because there are no phrases “a target sequence comprising a matched primer” and “a target sequence comprising a mismatched primer” in claim 1. Please clarify. 
Claim 8 or 36 is rejected as vague and indefinite. Although the preamble of the claim is directed to a method of in vitro detecting one or more gene variations or SNPs in one or more templates, there is no method step for in vitro detecting one or more gene variations or SNPs in one or more templates in the content of the claim and the goal of the claim (see the preamble) cannot be reached. Please clarify. 
Claim 9 or 37 is rejected as vague and indefinite. Since claim 9 or 37 does not indicate that a double strand-specific dye is in what product and a melting temperature is a melting temperature of what product, one skilled in the art would not understand the metes and bounds of the claim. Please clarify. 
Claim 10 or 38 is rejected as vague and indefinite. Since claim 9 or 37 does not indicate 
the analysis of what product on agarose gel after standard PCR, one skilled in the art would not understand the metes and bounds of the term “the analysis on agarose gel after standard PCR”. Please clarify. 
Claim 34 recites the limitations “the matched primer” and “the mismatched primer” in the claim.  There is insufficient antecedent basis for these limitations in the claim because there are no phrases “a matched primer” and “a mismatched primer” in claims 1 and 33.  Please clarify. 
Claim 35 recites the limitations “the target sequence comprising the matched primer” and “the target sequence comprising the mismatched primer” in the claim.  There is insufficient antecedent basis for these limitations in the claim because there are no phrases “a target sequence comprising a matched primer” and “a target sequence comprising a mismatched primer” in claims 1 and 33. Please clarify. 
Claim 42 or 43 contains the trademark/trade name “MassARRAY”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe mass spectrometry (see paragraph [0145] of US 2020/0149018 A1, which is US Publication of this instant case) and, accordingly, the identification/description is indefinite.

Conclusion
21.	No claim is allowed. 
 22.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 17, 2022